Case: 16-14077   Date Filed: 02/28/2017   Page: 1 of 13


                                                         [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                              No. 16-14077
                          Non-Argument Calendar
                        ________________________

                D.C. Docket No. 2:14-cv-00157-LGW-RSB



JERRY F. POPHAM, JR.,

                                                            Plaintiff-Appellant,

                                  versus

ACTING COMMISSIONER OF SOCIAL SECURITY,

                                                          Defendant-Appellee.

                        ________________________

                Appeal from the United States District Court
                   for the Southern District of Georgia
                      ________________________

                            (February 28, 2017)

Before HULL, JULIE CARNES and JILL PRYOR, Circuit Judges.

PER CURIAM:
             Case: 16-14077    Date Filed: 02/28/2017     Page: 2 of 13


      Jerry Popham appeals the district court’s order affirming the final decision

of the Social Security Commissioner denying Popham’s applications for

supplemental security income (“SSI”) and disability insurance benefits (“DIB”).

After review, we affirm.

                               I. BACKGROUND

      The Administrative Law Judge (“ALJ”) concluded that Popham was not

disabled because, although he had several severe impairments, including bipolar

disorder and major depression, that prevented him from performing his past

relevant work at a pulp mill, Popham retained the residual functional capacity

(“RFC”) to perform other jobs in the economy. Popham requested Appeals

Council review and submitted additional evidence, including: (1) a mental residual

function capacity (“MRFC”) questionnaire completed and signed by Dr. Douglas

Cooper, a physician, and Tamara Thorn, a physician’s assistant, both of whom had

treated Popham at Gateway Behavioral Health Services (“Gateway”); and (2)

progress notes from Gateway between August 8, 2013 and March 20, 2014, after

the ALJ’s decision. The Appeals Council, in denying review, stated that it had

considered Popham’s additional evidence and “found that this information d[id]

not provide a basis for changing the [ALJ’s] decision.”




                                         2
              Case: 16-14077      Date Filed: 02/28/2017     Page: 3 of 13


                                   II. DISCUSSION

       On appeal, Popham argues that the Appeals Council erred in denying his

request for review and failed to consider adequately the MRFC questionnaire.1

Popham contends that the MRFC questionnaire, when properly considered,

supports only one conclusion, that he is disabled. We disagree and explain why.

A.     Petitions for Appeals Council Review Based on New Evidence

       Generally, a claimant may present new evidence at each stage of the

administrative process. Ingram v. Comm’r of Soc. Sec. Admin., 496 F.3d 1253,

1261 (11th Cir. 2007); 20 C.F.R. §§ 404.900(b), 416.1400(b). If a claimant

presents evidence after the ALJ’s decision, the Appeals Council must consider it if

it is new, material, and chronologically relevant. 20 C.F.R. §§ 404.970(a)(5), (b),

416.1470(a)(5), (b). New evidence is chronologically relevant if it “relates to the

period on or before the date of the [ALJ’s] hearing decision.” Id. §§ 404.970(a)(5),

416.1470(a)(5). The evidence is material if “there is a reasonable possibility that

the new evidence would change the administrative outcome.” Hyde v. Bowen, 823
F.2d 456, 459 (11th Cir. 1987); see also 20 C.F.R. §§ 404.970(a)(5),

416.1470(a)(5). New evidence must not be cumulative of other evidence in the

record. See Caulder v. Bowen, 791 F.2d 872, 877 (11th Cir. 1986). The Appeals


       1
        On appeal, Popham does not make any argument as to Gateway’s post-decision progress
notes. Instead, Popham argues only that the Appeals Council erred in light of the MRFC
questionnaire. Thus we address only the import of the MRFC questionnaire.
                                             3
              Case: 16-14077    Date Filed: 02/28/2017   Page: 4 of 13


Council must grant the petition for review if the ALJ’s “action, findings, or

conclusion is contrary to the weight of the evidence,” including the new evidence.

Ingram, 496 F.3d at 1261 (quotation marks omitted).

      The Appeals Council, however, is not required to provide a detailed

explanation of a claimant’s new evidence when it denies a petition for review.

Mitchell v. Comm’r, Soc. Sec. Admin., 771 F.3d 780, 783-85 (11th Cir. 2014); see

also Parks ex rel. D.P. v. Comm’r, Soc. Sec. Admin., 783 F.3d 847, 852-53 (11th

Cir. 2015). Where the Appeals Council added the new evidence to the record,

stated it had considered the new evidence, and denied review because “the

information did not provide a basis for changing the ALJ’s decision,” the Appeals

Council’s explanation is sufficient, at least when the record does not provide a

“basis for doubting the Appeals Council’s statement that it considered [the

claimant’s] additional evidence.” Mitchell, 771 F.3d at 782-84 (distinguishing

Epps v. Harris, 624 F.2d 1267 (5th Cir. 1980), in which the new evidence directly

undermined the ALJ’s stated rationale for its decision and thus “provided us with

an affirmative basis for concluding the Appeals Council failed to evaluate the

claimant’s new evidence”); see also Parks, 783 F.3d at 853 (further distinguishing

Epps because the appeal arose in a different procedural context in which the

Appeals Council affirmed the ALJ’s decision rather than denied a request for

review).


                                          4
                Case: 16-14077       Date Filed: 02/28/2017       Page: 5 of 13


B.     Chronological Relevance

       As an initial matter, the government points out that Dr. Cooper and PA

Thorn completed the MRFC questionnaire after the ALJ’s July 3, 2013 decision,

outside the relevant time period under consideration by the ALJ. The Appeals

Council, however, accepted and considered the MRFC questionnaire, which

indicates the Appeals Council concluded the MRFC questionnaire related to the

relevant period. See 20 C.F.R. §§ 404.970(c), 416.1470(c) (providing that if the

claimant submits additional evidence that does not relate back to the relevant

period, the Appeals Council will provide notice explaining why it did not accept

the additional evidence). Moreover, the government does not go so far as to argue

that the MRFC questionnaire does not relate back. Accordingly, for purposes of

this appeal, we assume the MRFC questionnaire is chronologically relevant.2




       2
         We note that, according to Gateway’s progress notes, Popham received mental health
treatment from its medical staff, including Dr. Cooper and PA Thorn, beginning on February 29,
2012, i.e., within the relevant period of August 8, 2009 (the alleged onset date) to July 3, 2013
(the date of the ALJ’s decision). In fact, at the ALJ hearing Popham testified that he was being
treated by psychiatrists at Gateway. Thus, the fact that Dr. Cooper and PA Thorn completed the
questionnaire on August 8, 2013, after the ALJ’s decision, does not mean the evaluation did not
relate to the relevant period. In any event, this Court has “recognized that medical opinions
based on treatment occurring after the date of the ALJ’s decision may be chronologically
relevant.” Washington v. Soc. Sec. Admin., Comm’r., 806 F.3d 1317, 1322 (11th Cir. 2015)
(concluding doctor’s post-decision evaluation was chronologically relevant where the doctor
knew about the claimant’s symptoms during the relevant period and had reviewed the claimant’s
treatment records from that period).
                                                5
             Case: 16-14077    Date Filed: 02/28/2017   Page: 6 of 13


B.    Popham’s Petition for Appeals Council Review

      Considering the record as a whole, including the MRFC questionnaire, the

Appeals Council properly denied Popham’s request for review. First, we reject

Popham’s argument that the Appeals Council failed to adequately explain its

reason for denying review. The Appeals Council stated that it had considered

Popham’s additional evidence and had found that this new information did not

provide a basis for changing the ALJ’s decision. Under our precedent, no further

explanation was required of the Appeals Council. See Parks, 783 F.3d at 852-53;

Mitchell, 771 F.3d at 784. Furthermore, nothing in the record provides a basis for

concluding the Appeals Council did not in fact consider the MRFC questionnaire.

See Mitchell, 771 F.3d at 783-84.

      Second, the MRFC questionnaire does not render the ALJ’s denial of

benefits erroneous. See Ingram, 496 F.3d at 1262 (explaining that when the

Appeals Council considers the new evidence but denies review, our review “must

consider whether that new evidence renders the denial of benefits erroneous”). In

the MRFC questionnaire, Dr. Cooper and PA Thorn stated that Popham suffered

from mood swings and threatening behavior and was noncompliant with his

medications. They opined that his prognosis was fair if he took his medications,

but poor if he did not. They listed 23 “signs and symptoms,” which included,

among other things, perceptual or thinking disturbances, paranoid thinking,


                                         6
              Case: 16-14077     Date Filed: 02/28/2017    Page: 7 of 13


hallucinations or delusions, flight of ideas, illogical thinking, and pathologically

inappropriate suspiciousness or hostility. As to work-related mental abilities and

aptitudes, they opined that Popham had no useful ability to: (1) accept instructions

and respond appropriately to criticism from supervisors; (2) get along with co-

workers or peers without unduly distracting them or exhibiting behavior extremes;

(3) respond appropriately to changes in a routine work setting; and (4) deal with

normal work stress. Dr. Cooper and PA Thorn further opinioned that Popham

could not satisfactorily: (1) complete a normal workday and workweek without

interruptions from psychologically based symptoms; (2) perform at a consistent

pace without an unreasonable number and length of rest periods; (3) ask simple

questions or request assistance; (4) travel in an unfamiliar place; and (5) use public

transportation. They believed that these limitations were “[l]ifelong” and that

Popham would have difficulty working a regular job on a sustained basis because

he would become volatile at a job site.

      The opinions in the MRFC questionnaire, however, are inconsistent with the

other evidence in the record, including other mental health treatment records,

Popham’s own testimony, the opinions of three consulting psychologists, including

one who examined Popham, and, perhaps most importantly, Gateway’s own

progress notes.




                                           7
             Case: 16-14077     Date Filed: 02/28/2017   Page: 8 of 13


      Popham’s other mental health records do not indicate the same severe

impairments reflected in the MRFC questionnaire. For example, during Popham’s

two voluntary hospitalizations in 2009, he was depressed and anxious, but he was

also alert, oriented, and cooperative. Popham had no psychosis, hallucinations,

delusions, or illusions, and he had normal cognitive functioning, attention,

calculation, orientation, and memory, and he was able to participate well in group

settings, contrary to the determinations in the MRFC questionnaire that he could

not work with others. Similarly, between December 2009 and January 2013, while

being treated by Drs. Jennifer Miller and Eddy Vincent, Popham’s thought process

was generally logical, his behavior was appropriate, he was alert and oriented, his

insight and judgment were fair, and there was no impairment of his cognition or

acute mental distress noted.

      The MRFC questionnaire is also inconsistent with Popham’s work history

and self-reported activities. At the hearing, Popham testified that he did many

activities involving other people, such as attending church fellowship meetings,

participating in a prison ministry, visiting nursing home residents, bowling, and

spending time with family. He also said that he had worked at the same job at a

pulp mill for 29 years. This testimony contradicts the opinion in the MRFC

questionnaire that Popham’s mental limitations were severe and lifelong. Notably,

while hospitalized in 2009, Popham told Dr. Vincent that his depression began


                                          8
               Case: 16-14077       Date Filed: 02/28/2017      Page: 9 of 13


“some years” earlier as a result of a gambling addiction, but that his recent

depression, mood swings, and anxiety were caused by the new stressors of injuring

his back and then losing his job.

       In addition, the medical records from Gateway during the relevant period do

not support Dr. Cooper and PA Thorn’s opinions in the MRFC questionnaire.3

Gateway’s treatment notes indicate that from February 2012 to January 2013,

Popham was treated for mood swings and depression, but that he had logical

thought process and generally appropriate behavior, he was alert and oriented, he

did not report delusions, hallucinations or mania, his insight and judgment were

fair, and he had no cognitive impairment. Popham reported arguing with family

members only once, and PA Thorn agreed to adjust Popham’s medication. 4 On

other visits, Popham reported to Dr. Cooper “no concrete complaints,” except

myalgia/parasthesias and to PA Thorn that he was “doing well” and that his

“meds/mood are stable.” There is no documentation in the progress notes of

noncompliance with medications or of the kind of violent, threatening behavior

reported in the MRFC questionnaire. There was also no documentation of many of


       3
        We note that Gateway’s post-decision progress notes for Popham’s treatment between
August 2013 and March 2014 also do not appear to support the opinions expressed in the MRFC
questionnaire.
       4
         During a July 23, 2012 visit, Popham told PA Thorn that he had fought with his mother
over money because his mother did not want him to contribute to the prison ministry and with
his wife about cleaning the house. There were no reports, however, of violent or threatening
behavior requiring police intervention, as reported in the MRFC questionnaire.
                                               9
               Case: 16-14077       Date Filed: 02/28/2017       Page: 10 of 13


the “signs and symptoms” identified in the MRFC questionnaire, such as

pathological dependence, passivity or aggressivity; intense and unstable

interpersonal relationships and impulsive and damaging behavior; perceptual or

thinking disturbances; hallucinations or delusions; flight of ideas; deeply ingrained,

maladaptive patterns of behavior; illogical thinking; pathologically inappropriate

suspiciousness or hostility; or involvement in activities that have a high probability

of painful consequences which are not recognized.

       Finally, the MRFC questionnaire is inconsistent with the psychological

evaluation by Dr. Greg Cox, a consulting psychologist who reviewed Popham’s

medical records and examined Popham in May 2012. 5 Popham reported to Dr.

Cox that: (1) in school he made good grades without special education services,

was shy, but had a few good friends, had great relationships with his teachers, and

an unremarkable attendance and disciplinary history; (2) at his pulp mill job, he

had good relationships with his co-workers and bosses and was able to deal


       5
         Popham argues that the Appeals Council, in denying review, ignored the opinion of Dr.
Cooper, a treating psychiatrist, and instead “perfunctorily” approved the ALJ’s reliance on the
“diametrically opposed opinion” of Dr. Cox, a consulting psychologist. In evaluating medical
opinions, however, the ALJ is not required to give greater weight to the opinion of a treating
doctor where it is not bolstered by the evidence or is inconsistent with the doctor’s own records.
See Winschel v. Comm’r of Soc. Sec., 631 F.3d 1176, 1179 (11th Cir. 2011). Here, as the ALJ
found, Dr. Cox’s opinion, which was based on his review of the record evidence, his own
evaluation, and objective diagnostic tests, was “consistent with the record as a whole.” Dr.
Cooper’s opinion, on the other hand, was inconsistent not only with Dr. Cox’s opinion, but also
with, as we discuss above, the other evidence in the record, including Dr. Cooper’s own progress
notes. In other words, Dr. Cooper’s opinion was not entitled to greater weight than Dr. Cox’s
opinion and did not render the ALJ’s decision “contrary to the weight of the evidence.” See
Ingram, 496 F.3d at 1261.
                                                10
             Case: 16-14077     Date Filed: 02/28/2017   Page: 11 of 13


effectively with the public; (3) he first noted psychological problems in 2009,

which was when he injured his back and lost his job, and (4) his previous inpatient

and outpatient interventions and his medications, Paxil and lithium, were helpful.

Popham said his current stressors were “confusion, difficulty making decisions,

grief regarding [the] recent loss of [his] sister, and mind racing.” Popham said his

daily activities included visiting nursing homes, spending time with his grandson

and friends, and doing some prison ministry.

      Dr. Cox’s findings from the mental status examination included that: (1)

Popham’s attention was intact with some distractibility; (2) stress and frustration

were noted secondary to the loss of his sister, but that Popham “managed stress and

frustration adequately”; (3) Popham’s mood and affect were variable but

appropriate to the conversation; (4) his thought processes were goal-oriented and

logical, with good social judgment and no evidence of hallucinations or delusions;

(5) he followed directions easily; and (6) he exhibited no unusual behaviors, easily

engaged Dr. Cox, had a good sense of humor, and was cooperative, compliant, and

appropriately accepting of help.

      As a result of his examination and two tests (Wechsler Memory Scale - Brief

Cognitive Status Exam and Rey 15 item), Dr. Cox opined that Popham’s

depression, which was secondary to his injury and job loss, was severe in 2009, but

“currently at a moderate level.” Although Popham reported manic symptoms, Dr.


                                         11
               Case: 16-14077    Date Filed: 02/28/2017    Page: 12 of 13


Cox found that “evidence for thoroughly developed manic episode is not

presented,” but might be “masked by the lithium Mr. Popham takes.” Dr. Cox

believed Popham’s prognosis for improvement was poor, and that while Popham’s

concentration and persistence appeared unaffected, his pace was slowed. Dr. Cox

opined that Popham had no significant limitations in his ability to relate to others

and to complete simple one-step and two-step instructions and had only mild

limitations in his ability to maintain attention to do simple, repetitive tasks and

withstand the stress and pressure associated with day-to-day work settings. Dr.

Cox pointed out that Popham’s work history was “not consistent with him losing

functional ability with typical vocational stress and change.”

      In total, Dr. Cox’s findings contradict the view expressed in the MRFC

questionnaire that during the relevant time period Popham was unable to perform

(either at all or to an employer’s satisfaction) a number of work-related mental

tasks, such as accepting instructions, getting along with co-workers, responding

appropriately to supervisors, and handling stress. Notably, the two state

psychologists who subsequently reviewed Popham’s medical records agreed with

Dr. Cox that Popham’s mental impairments imposed only mild or moderate

limitations.




                                          12
            Case: 16-14077    Date Filed: 02/28/2017   Page: 13 of 13


      In sum, the MRFC questionnaire submitted to the Appeals Council does not

render the ALJ’s denial of benefits erroneous. Accordingly, the Appeals Council

did not err in denying Popham’s request for review based on this new evidence.

      AFFIRMED.




                                       13